                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION
   IN RE RICHARD M. OSBORNE, SR.                  CASE NO. 17-17361
                   Debtor                         JUDGE ARTHUR I. HARRIS
                                                  CHAPTER 7

SECOND INTERIM APPLICATION OF REA & ASSOCIATES, INC. AND RAYMOND G. ONDERISIN,
CPA ACCOUNTANTS, FOR APPROVAL OF COMPENSATION AS ACCOUNTANTS FOR DEBTOR AND
                         (THEN) DEBTOR IN POSSESSION


       Rea & Associates, Inc. and Raymond G. Onderisin, CPA, hereby move the Court for an

order approving this first interim application for fees as accountants to Richard M. Osborne, Sr.

as debtor and (then) debtor-in-possession (“Debtor”) and related entities as previously approved

by the Court in the amount of $18,329.80, and allowing them $18,329.80 as an administrative

expense against the bankruptcy estate.

       I. JURISDICTION
       The court has jurisdiction over this matter pursuant to 28 U.S.C. §1334(a) and (e) and

General Order 84 of the United States District Court for this District. This is a core proceeding

in which the Court may enter a final order pursuant to 28 U.S.C. §157(b)(2)(A),(M) and (O).

       II.     NARRATIVE SUMMARY
               A.      BACKGROUND
       This bankruptcy case was filed on December 17, 2017, on September 19, 2018 the

Debtor moved to employ applicant Rea & Associates, Inc. and Raymond G. Onderisin, CPA

(“Rea”) as his accountants [Doc 244]. On October 19, 2018 the Court approved the retention of

Rea [Doc. 270] on an hourly basis, to complete tax return extensions and tax returns for Debtor

and Debtor’s entities as necessary to complete Debtor’s tax returns; no other payments have

been promised to Rea other than those approved by the Court. Rea has filed one prior fee

application in this case for $10,554.60.




17-17361-aih     Doc 487      FILED 07/09/19      ENTERED 07/09/19 15:30:42           Page 1 of 6
       Mr. Onderisin is a principal at Rea and Associates, Inc. and is an experienced CPA

having a B.S. in accounting from Heidelberg University and he obtained his CPA certificate

September 16, 1996. See Affidavit of Raymond G. Onderisin attached hereto as Exhibit A, at

¶¶2, 3. Mr. Onderisin has 30 years of accounting experience. Id. at ¶4.

       The hourly rates charged on the attached exhibit are the usual and customary charges to

all of Rea’s clients for services of the type provided, at the time provided. Id. at ¶5. This

application covers the period April 13, 2018 through June 26, 2019, and the bills attached hereto

as Exhibit B are true and accurate representations of the time expanded in this matter. Id. at ¶6

and Exhibit B.

               B. CASE STATUS
       A motion to appoint a Chapter 11 Trustee was filed by First National Bank of

Pennsylvania [Doc. 308] and the U.S. Trustee filed a motion to convert to a Chapter 7 case [Doc.

439] and an evidentiary hearing on the same was held on July 3, 2019. After Debtor filed a

motion to convert the Chapter 11 case to a Chapter 7 case [Doc. 481], the Debtor’s motion to

convert was granted and the case was converted to Chapter 7 on July 3, 2019. [Doc 482]. Any

other currently pending motions do not directly relate to the work Rea and Associates, Inc. is

performing for Debtor.

               C.      PROJECT SUMMARY
       Rea was retained by the Debtor to perform accounting services necessary to prepare

Debtor’s personal 2017 tax return. In order to do so, Rea completed 2017 tax work for a

multitude of entities, owned in whole or in part by Debtor, as set forth more fully in Rea’s

Motion to Employ [Doc. 244]. As noted in the Motion to Employ, it was impossible to complete

Debtor’s tax return without first completing these returns for the related entities [Doc. 244].

Debtor’s personal tax return is now complete. Rea also completed the 2018 Forms 1065 and




17-17361-aih      Doc 487     FILED 07/09/19        ENTERED 07/09/19 15:30:42            Page 2 of 6
1120S for Debtor’s various entities. Rea’s services performed in the period of April 13, 2018 to

June 26, 2019 on these matters are detailed on the attached invoice. See Exhibit B.

               D.     EXPENSES
       Rea incurred no expenses in connection with this case during the relevant period.

               E.     CONCLUSION
       Therefore, Rea requests that this Court enter an order approving Debtor’s payment of its

accounting fees in the amount of $18,329.80 and allowing it $18,329.80 as an administrative

expense against the bankruptcy estate. A proposed order is attached.



                                             Respectfully Submitted,
                                             /s/ Tricia L. Pycraft
                                             Tricia L. Pycraft (0075137)
                                             Attorney at Law
                                             225 North Market St.
                                             Wooster, OH 44691
                                             (330) 264-4444
                                             Fax (330) 263-9278
                                             tpycraft@ccj.com




17-17361-aih     Doc 487     FILED 07/09/19      ENTERED 07/09/19 15:30:42            Page 3 of 6
                                      CERTIFICATE OF SERVICE
A copy of this Second Interim Application of Rea & Associates, Inc. and Raymond G. Onderisin, CPA for Approval
of Compensation as Accountants for Debtor and (Then) Debtor in Possession was served by was electronically
transmitted on or about the date filed via the Court’s CM/ECF system to the following who are listed on the Court’s
Electronic Mail Notice list or was served by U.S. mail, postage prepaid, or certified mail on the persons below as
indicated below.
Electronic Mail Notice List
The following is a list of the parties who are on the list to receive e-mail notice/service for this case:
Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com;mtroha@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, kslatinsky@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com


FEE APP 7.2.19 4819-1653-8779 V.1




17-17361-aih             Doc 487    FILED 07/09/19        ENTERED 07/09/19 15:30:42                 Page 4 of 6
Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Maria D. Giannirakis on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov

Kari B. Coniglio, Chapter 7 Bankruptcy Trustee
kbconiglio@vorys.com

Richard M. Osborne, Sr. (via fax)
                                                     /s/ Tricia L. Pycraft
                                                     Tricia L. Pycraft




FEE APP 7.2.19 4819-1653-8779 V.1




17-17361-aih             Doc 487    FILED 07/09/19        ENTERED 07/09/19 15:30:42   Page 5 of 6
FEE APP 7.2.19 4819-1653-8779 V.1




17-17361-aih             Doc 487    FILED 07/09/19   ENTERED 07/09/19 15:30:42   Page 6 of 6
